DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Jim Merrick on June 15, 2022.
The application has been amended as follows: 

CLAIMS
Claim 1 has been amended as following:

1.	(Currently amended) A method for alpha blending images from different color formats comprising:
obtaining, by logic, a plurality of source layer pixels, a plurality of first alpha values, a plurality of first destination layer pixels associated with the plurality of first alpha values, and information indicating a first blending color format for the first alpha values, wherein the first blending color format is different from both a first destination layer color format associated with the plurality of first destination layer pixels and different from an output color format associated with a display:
based on the information indicating the first blending color format for the first alpha values, converting, by the logic, at least one of the plurality of source layer pixels and the plurality of first destination layer pixels to the first blending color format for the first alpha values; and
in response to the converting the least one of the plurality of source layer pixels and the plurality of first destination layer pixels, generating, by the logic, a plurality of first alpha blended pixels based on alpha blending the plurality of source layer pixels with the plurality of first destination layer pixels using the plurality of first alpha values.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-26 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Glen et al. (US-7483,042-B1), teaches a method for alpha blending images from different color formats (Abstract; col 1, lines 62-66) comprising: obtaining, by logic (col 4, lines 60-63), a plurality of source layer pixels (Fig. 1 and col 2, line 58 to col 3, line 14), a plurality of first destination layer pixels associated with a plurality of first alpha values (Fig. 1 and col 3, lines 15-37; Fig. 3 and col 5, lines 41-47), and information indicating a first blending color format for the first alpha values (Fig. 2 and col 4, lines 2-13; Fig. 3 and col 5, lines 20-37; col 5, lines 41-47); converting, by the logic (col 4, lines 60-63), at least one of the plurality of source layer pixels and the plurality of first destination layer pixels to the first blending color format for the alpha values (Fig. 1 and col 2, line 58 to col 3, line 14; Fig. 2 and col 4, lines 1-8; Fig. 3 and col 5, lines 20-37; col 7, lines 10-13); and in response to the converting the least one of the plurality of source layer pixels and the plurality of first destination layer pixels, generating, by the logic (col 4, lines 60-63), a plurality of first alpha blended pixels based on alpha blending the plurality of source layer pixels with the plurality of first destination layer pixels using the plurality of first alpha values (Fig. 1 and col 2, line 58 to col 3, line 14; Fig. 1 and col 3, lines 15-37; Fig. 3 and col 5, lines 41-47).
Qu et al. (US-2015/0156469-A1), teaches the first blending color format is different from both a first destination layer color format and different from an output color format associated with a display (¶0019; Fig. 2A and ¶0033; ¶0034; Fig. 4 and ¶0045). 
Van Belle (US-2019/0027082-A1), teaches a first blending gamma space (Fig. 6; ¶0016; ¶0131; ¶0133), and the first blending gamma space using data representing a transfer function associated with the first blending gamma space (Fig. 6; ¶0016; ¶0030-0031); the first blending gamma space is a linear gamma space and the transfer function is a gamma transfer function (Fig. 6; ¶0016; ¶0101); using data representing one or more gamma transfer functions and one or more linear to linear transfer functions (Fig. 6; ¶0016; ¶0031; ¶0137; ¶0144).
Luo et al. (US-2019/0149792-A1), teaches performing tone mapping for the plurality of first alpha blended pixels (0029); high dynamic ranges (HDR) tone mapping at least one of the plurality of source layer pixels and the plurality of first destination layer pixels (¶0029). 
Found references:
Yeh et al. (US-7,307,667-B1), teaches a method and an apparatus for an integrated high definition television controller (Abstract). Yeh further teaches the DPC graphics engine performs RGB-to-YCC conversion (col 15, lines 59-60), converts input pixel formats to a common pixel format for blending (col 17, lines 38-64).
Valmiki et al. (US-2004/0056864-A1), teaches a video and graphics system includes a video decoding system for processing compressed video data. The compressed video data includes MPEG-2 video data containing SDTV video data or HDTV video data (Abstract). The display engine preferably converts the various formats of graphics data in the graphics windows into YUV component format, and blends the graphics windows to create blended graphics output having a composite alpha value that is based on alpha values for individual graphics windows, alpha values per pixel, or both (¶0095).
Aleksic et al. (US-6,927,778-B2), teaches a system for generating and applying alpha values is discussed. Different sets of alpha values are generated and stored for each color component of a set of image data associated with a foreground object. A graphics-processing engine processes the foreground object with respect to a background object to be displayed in the same location (Abstract).
Ha et al. (US-2017/0186141-A1), teaches operations for video tone mapping to convert High Dynamic Range (HDR) content to Standard Dynamic Range (SDR) content (Abstract).
Krasnopolsky et al. (US-2007/0057972-A1), teaches alpha blending (¶0004-0005, ¶0037-0039, ¶0053, 40058).

When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "… obtaining, by logic, a plurality of source layer pixels, a plurality of first alpha values, a plurality of first destination layer pixels associated with the plurality of first alpha values, and information indicating a first blending color format for the first alpha values, wherein the first blending color format is different from both a first destination layer color format associated with the plurality of first destination layer pixels and different from an output color format associated with a display;” “based on the information indicating the first blending color format for the first alpha values, converting, by the logic, at least one of the plurality of source layer pixels and the plurality of first destination layer pixels to the first blending color format for the alpha values;” as recited by amended independent claim 1 (emphasis added) as described at least at paragraphs 14, 27, 39, 40, 56 of the specification of the invention.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claim 14 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619